PER CURIAM:
Anthony Leon Hoover seeks to appeal the district court’s order adopting the magistrate judge’s recommendation and dismissing his complaint under 42 U.S.C. § 1983 (2000) without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. See Hoover v. Schatzman, No. CA-04-863 (M.D.N.C. Jan. 4, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED